Citation Nr: 1216269	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1980.  He also had unverified periods of service in the Air Force Reserves from November 1980 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his July 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In November 2008, the Veteran cancelled his request for a Board hearing.  

For the reasons explained below, the issue of entitlement to service connection for hearing loss in the left ear is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

The Veteran contends that he is entitled to service connection for left ear hearing loss due to military noise exposure while serving on active duty and in the Reserves.  Although there is no indication of any left ear hearing loss (for VA disability purposes) in the Veteran's service treatment records dated from June 1976 to November 1980, and audiograms in 1990 and 1991 reflected left ear hearing within normal limits (a puretone threshold of 20 decibels was noted at 1000 Hertz, with all other thresholds being 15 decibels or less).  A left ear hearing loss disability was noted during an August 1995 periodic physical examination conducted during his service in the Reserves.  See 38 C.F.R. § 3.385 (2011).  Subsequent audiological evidence reflects that the Veteran's left ear hearing loss has been found to be a conductive, rather than a sensorineural, type of loss.  Additionally, contemporaneous VA treatment records indicate that the Veteran's left ear conductive hearing loss is likely due to otosclerosis.  A June 2007 VA audiologist opined that the Veteran's current left ear hearing loss is less likely than not related to military noise because conductive hearing loss is typically not associated with acoustic trauma.  

Despite negative medical evidence of record, the Board notes that service connection may still be warranted for left ear hearing loss.  In this regard, generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

Here, evidence of record indicates that the Veteran served as an Air Force instructor, which suggests that he may have had significant periods of ACDUTRA as a member of the Reserves.  Service connection may therefore be warranted if evidence establishes that left ear hearing loss and/or otosclerosis was incurred during a period of ACDUTRA, even if the cause of such disability is not related to military noise exposure.  Absent specific information regarding the Veteran's service in the Reserves to include the dates of ACDUTRA, especially in 1995, the Board finds a remand is necessary to obtain this information, to include any personnel records associated with the Veteran's service in the Reserves.  

On remand, the RO/AMC should ensure that the claims file, to include medical evidence pertaining to this appeal, is complete.  This includes any pertinent, outstanding VA treatment records dated since May 15, 2007.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records show that the Veteran's hearing was previously evaluated and treated at the VA Community Based Outpatient Clinic (CBOC) in Hollywood, Florida; it also reflects that he has hearing aids and currently resides in the Richmond, Virginia area.  Thus, the RO/AMC should obtain any pertinent, outstanding records from the Hollywood CBOC and the Richmond VA Medical Center (VAMC) and its associated facilities.  

Thereafter, the Veteran's claims file should be sent to a VA otolaryngologist for an opinion as to whether any left ear hearing loss and/or otosclerosis arose during a period of active duty or ACDUTRA.  The Board acknowledges that the Veteran was previously examined by an audiologist for the specific purpose of obtaining an etiological opinion.  However, such opinion only considers whether an etiological relationship exists between the Veteran's military noise exposure and current left ear conductive hearing loss.  As discussed above, evidence regarding whether any current left ear hearing loss and/or otosclerosis was incurred during active duty or ACDUTRA, without regard to whether such disability is the result of military noise exposure, is also needed to adequately address the current appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air Force Personnel Center, and any other appropriate source(s), to obtain the Veteran's personnel records from his service in the Reserves, and to verify any periods of ACDUTRA in 1995 (when hearing loss disability was first noted).  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  Obtain from the Hollywood CBOC and Richmond VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 15, 2007.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, send the Veteran's claims file to a VA otolaryngologist for review.  The examiner is asked to review the entire claims file and provide an opinion as to whether the Veteran's current left ear hearing loss and/or otosclerosis arose during a period of active duty or ACDUTRA, without regard to whether such hearing loss or disease is the result of military noise exposure.  If the examiner concludes that the Veteran's left ear hearing loss and/or otosclerosis did not arise during a period of active duty or ACDUTRA, then he/she should offer an opinion as to whether it is at least as likely as not that any left ear hearing loss and/or otosclerosis permanently worsened beyond the natural progress of the disorder as a result of subsequent ACDUTRA or INACDUTRA service in the Reserves versus civilian activities.  The medical basis for the conclusions reached should be provided.  If the examiner determines that an examination is necessary to render the opinion, one should be scheduled.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


